—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 22, 2000 (People v Singleton, 272 AD2d 561 [2000]), affirming a judgment and two amended judgments of the Supreme Court, Queens County, all rendered June 26, 1997.
Ordered that the application is denied.
*497The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Florio, J.P., Smith, H. Miller and Rivera, JJ., concur.